Filed:    September 14, 2006

                   UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 05-1508
                           (CA-03-162-PJM)



CHILD EVANGELISM      FELLOWSHIP OF MARYLAND,
INCORPORATED,   a      Maryland   not-for-profit
corporation; CHILD     EVANGELISM FELLOWSHIP OF
NORTHWEST MARYLAND,    a Maryland association,

                                             Plaintiffs - Appellants,

          versus


MONTGOMERY COUNTY PUBLIC SCHOOLS; JERRY D.
WEAST,   in    his   official    capacity   as
Superintendent of Montgomery County Public
Schools; PATRICIA O’NEILL; SHARON W. COX;
KERMIT V. BURNETT; REGINALD M. FELTON; CHARLES
HAUGHEY; WALTER N. LANGE; GABE ROMERO, in
their official capacities as members of the
Board of Education for Montgomery County,

                                             Defendants - Appellees.

---------------------------------------------

NATIONAL LEGAL FOUNDATION,

                                      Amicus Supporting Appellants,


NATIONAL SCHOOL BOARDS ASSOCIATION; MARYLAND
ASSOCIATION OF BOARDS OF EDUCATION,

                                        Amici Supporting Appellees.
                                  O R D E R


     The   court   amends   its   opinion     filed   August   10,   2006,   as

follows:

     On page 12, final paragraph of text, line 2 -- “CEF’s policy”

is corrected to read “MCPS’s policy.”



                                              For the Court - By Direction



                                                 /s/ Patricia S. Connor
                                                         Clerk
                           PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHILD EVANGELISM FELLOWSHIP OF          
MARYLAND, INCORPORATED, a
Maryland not-for-profit corporation;
CHILD EVANGELISM FELLOWSHIP OF
NORTHWEST MARYLAND, a Maryland
association,
               Plaintiffs-Appellants,
                 v.
MONTGOMERY COUNTY PUBLIC
SCHOOLS; JERRY D. WEAST, in his
official capacity as Superintendent
of Montgomery County Public
Schools; PATRICIA O’NEILL; SHARON
                                        
W. COX; KERMIT V. BURNETT;
REGINALD M. FELTON; CHARLES                 No. 05-1508
HAUGHEY; WALTER N. LANGE; GABE
ROMERO, in their official capacities
as members of the Board of
Education for Montgomery County,
                Defendants-Appellees.


NATIONAL LEGAL FOUNDATION,
     Amicus Supporting Appellants,
NATIONAL SCHOOL BOARDS
ASSOCIATION; MARYLAND
ASSOCIATION OF BOARDS OF
EDUCATION,
        Amici Supporting Appellees.
                                        
2            CHILD EVANGELISM v. MONTGOMERY COUNTY
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                         (CA-03-162-PJM)

                      Argued: May 23, 2006

                    Decided: August 10, 2006

     Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.



Affirmed in part and reversed and remanded in part by published
opinion. Judge Motz wrote the opinion, in which Judge Michael and
Judge Shedd joined.


                           COUNSEL

ARGUED: Kimberlee Wood Colby, CENTER FOR LAW & RELI-
GIOUS FREEDOM, Springfield, Virginia, for Appellants. Jonathan
S. Franklin, HOGAN & HARTSON, L.L.P., Washington, D.C., for
Appellees. ON BRIEF: Steven H. Aden, Gregory S. Baylor, Timothy
J. Tracey, CHRISTIAN LEGAL SOCIETY, Springfield, Virginia; H.
Robert Showers, SIMMS SHOWERS, L.L.P., Leesburg, Virginia, for
Appellants. Christopher T. Handman, Jake M. Shields, HOGAN &
HARTSON, L.L.P., Washington, D.C.; Judith S. Bresler, Eric C.
Brousaides, REESE & CARNEY, L.L.P., Columbia, Maryland, for
Appellees. Steven W. Fitschen, Colleen M. Holmes, THE
NATIONAL LEGAL FOUNDATION, Virginia Beach, Virginia, for
Amicus Supporting Appellants. Naomi E. Gittins, Senior Staff Attor-
ney, Francisco M. Negrón, Jr., Thomas Hutton, Lisa Soronen,
NATIONAL SCHOOL BOARDS ASSOCIATION, Alexandria, Vir-
ginia; Stephen C. Bounds, Director of Legal & Policy Services,
MARYLAND ASSOCIATION OF BOARDS OF EDUCATION,
Annapolis, Maryland, for Amici Supporting Appellees.
             CHILD EVANGELISM v. MONTGOMERY COUNTY                   3
                             OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   Child Evangelism Fellowship of Maryland, Inc. ("CEF"), which
describes itself as a nonprofit "Bible-centered, world-wide organiza-
tion composed of born-again believers whose purpose is to evangelize
boys and girls with the Gospel of the Lord Jesus Christ," appeals to
this court a second time. CEF once again seeks injunctive relief to
obtain access to the forum established for take-home flyers in Mont-
gomery County public elementary schools. In the first appeal, the dis-
trict court denied CEF’s request for injunctive relief; we reversed and
remanded for further proceedings. See Child Evangelism Fellowship
of Md., Inc. v. Montgomery County Pub. Schs., 373 F.3d 589 (4th Cir.
2004) ("CEF I").

   After that decision, Montgomery County Public Schools ("MCPS")
enacted a new policy governing access to the take-home flyer forum.
Considering this new policy on remand, the district court again
refused to issue an injunction requiring MCPS to permit CEF access
to this forum in order to distribute its "Good News Club" flyers. Child
Evangelism Fellowship of Md., Inc. v. Montgomery County Pub.
Schs., 368 F. Supp. 2d 416 (D. Md. 2005) ("CEF II"). The district
court held that MCPS’s take-home flyer forum "is a nonpublic forum
subject only to a test of reasonableness." Id. at 430. The court then
concluded that the restrictions MCPS imposed on access to the forum
were reasonable and did not "violate CEF’s free speech rights." Id. at
431.

   Although we affirm some of the district court’s subsidiary rulings,
because the unfettered discretion retained by MCPS to control access
to the take-home flyer forum in its new policy does not provide ade-
quate protection for viewpoint neutrality, we must reverse the judg-
ment of the district court with respect to that forum.

                                  I.

  Beginning in 2001, CEF attempted to inform parents of elementary
school children in Montgomery County, Maryland, about its "Good
4             CHILD EVANGELISM v. MONTGOMERY COUNTY
News Club" meetings. At these meetings, held on school property
after school hours, "children recite Bible verses, sing songs, play
games, learn Bible stories, and pray under the leadership of trained
staff who primarily are volunteers." See CEF I, 373 F.3d at 592. CEF
sought to communicate information about the Good News Club meet-
ings through several forums in the County’s 125 elementary schools,
including back-to-school nights, open houses, community bulletin
boards and display tables, and each school’s take-home flyer forum.
See id. (describing content of flyers and method of distribution via the
take-home flyer forums).

   When MCPS denied it access to all of these various forums, CEF
filed this action challenging the constitutionality of that denial and
seeking injunctive relief. The district court did grant CEF some
injunctive relief. The court required MCPS to provide CEF access "on
the same terms that apply to other community groups" to back-to-
school nights, open houses, community bulletin boards, and display
tables. However, the court denied CEF’s request for a preliminary
injunction providing it access to the take-home flyer forum. Id.
Although the district court recognized that controlling precedent
likely compelled the conclusion that denying CEF access to this
forum infringed the group’s First Amendment free speech rights, it
concluded that the asserted Establishment Clause "problem" caused
by allowing distribution of the Good News Club flyers might ulti-
mately "trump[ ]" CEF’s free speech rights. Weighing these compet-
ing interests, the court found that CEF had not established a
likelihood of success on the merits as to its claim to access the take-
home flyer forum.

   In CEF I, we initially noted that, like the district court, MCPS now
recognized that excluding CEF from the take-home flyer forum
infringed the group’s free speech rights. Although MCPS had con-
tended in its appellate brief that excluding CEF because of its prosely-
tizing religious viewpoint did not constitute viewpoint discrimination,
at oral argument MCPS changed its position, "conced[ing] that under
controlling precedent," the exclusion was "unconstitutional viewpoint
discrimination" violating CEF’s First Amendment free speech rights.
Id. at 593. We found this concession "well-taken." Id. at 593-94
(holding that Good News Club v. Milford Cent. Sch., 533 U.S. 98
(2001), "directly controls"). Moreover, unlike the district court, we
              CHILD EVANGELISM v. MONTGOMERY COUNTY                   5
concluded that distribution of CEF’s flyers would not violate the
Establishment Clause. Id. at 594-602. Accordingly, we reversed the
district court’s denial of preliminary injunctive relief with respect to
the take-home flyer forum and remanded for further proceedings.

   Shortly after our decision in CEF I, MCPS enacted a new policy
regarding distribution of materials in public elementary schools.
MCPS instituted the policy for the stated purpose of distributing "in-
formational materials and announcements" while maintaining "a
learning environment free from disruption." The policy provides that
"the intent of the Board of Education [is] to designate appropriate
materials for display and distribution and maintain a limited nonpub-
lic forum."

   The policy provides MCPS with broad discretion over flyer distri-
bution at three different points in the process — the "endorsement"
stage, the "approval" stage, and the "withdrawal" stage. Five catego-
ries of groups may submit flyers to MCPS concerning activities that
these groups "sponsor[ ] or endorse[ ]": (1) MCPS itself; (2)
"[a]gencies/departments within the county, state, or federal govern-
ment"; (3) "Parent Teacher Associations/organizations"; (4) licensed
daycare providers operating on school campuses; and (5) "[n]onprofit
organized youth sports leagues." Because "[o]nly information con-
cerning activities sponsored or endorsed by the . . . listed organiza-
tions will be approved" by MCPS, any group that is not listed — like
CEF — must obtain an endorsement if it wishes to distribute its fly-
ers.

   In addition to being one of the groups with endorsement power,
MCPS is the sole entity with the authority to approve flyers for distri-
bution. A regulation implementing the new policy requires any orga-
nization seeking to distribute a flyer to "provide the appropriate
MCPS official . . . a copy of the material . . . at least 15 school days
prior to distribution." All flyers must "identify[ ] . . . on the docu-
ment" the name of the listed group endorsing its distribution. The pol-
icy provides that MCPS "may approve" any flyer submitted or
endorsed by a listed group for distribution (emphasis added).

  Finally, even after approving a flyer, "MCPS retains the right to
withdraw approval of material from any source if it is determined that
6             CHILD EVANGELISM v. MONTGOMERY COUNTY
distribution would undermine the intent of this policy." The regula-
tion elaborates on the meaning of this withdrawal power, clarifying
that MCPS officials may withdraw approval of any flyer whose distri-
bution "would undermine the intent of [the policy] . . . or could rea-
sonably be predicted to cause substantial disruption of, or material
interference with, school activities."

   MCPS moved to dismiss CEF’s complaint as moot in light of this
new policy. CEF responded by moving for summary judgment. It
sought a declaration that MCPS violated the First Amendment by
excluding it from, and a permanent injunction requiring its admission
to, the take-home flyer forum. CEF also sought a permanent injunc-
tion regarding the forums to which the district court previously had
granted it preliminary injunctive relief — back-to-school nights, open
houses, community bulletin boards, and display tables. Additionally,
CEF requested costs, attorneys’ fees, and nominal damages.

   After hearing argument, the district court entered an order denying
CEF’s request for a permanent injunction and dissolving as moot, in
light of the new policy, the existing preliminary injunction as to the
various non-flyer forums. The court also denied CEF’s motion for
summary judgment, and granted MCPS’s motion to dismiss as moot
the remainder of the case, with the exception of CEF’s request to
recoup fees and costs for litigation up to the time of our previous
decision. In the opinion accompanying this order, the district court
explained its reasoning: in its view, the take-home flyer forum was a
"nonpublic forum subject only to a test of reasonableness," and
MCPS had reasonably limited access to this forum. CEF II, 368 F.
Supp. 2d at 430-31.

   CEF noted a timely appeal in which it contends that the district
court erred in denying injunctive relief and in holding that MCPS’s
new policy regulating access to the take-home flyer forum did not
violate CEF’s First Amendment rights.1
    1
   CEF also briefly argues on appeal that the district court erred in hold-
ing that MCPS’s new policy mooted CEF’s claims for relief as to the
other forums — back-to-school nights, open houses, community bulletin
boards, and display tables — and to nominal damages. We reject both
              CHILD EVANGELISM v. MONTGOMERY COUNTY                       7
                                    II.

   No party disputes that the Good News Club flyers constitute a form
of speech protected by the First Amendment. However, "the govern-
ment need not permit all forms of speech on property that it owns and
controls." Int’l Soc’y for Krishna Consciousness, Inc. v. Lee, 505 U.S.
672, 678 (1992) ("ISKCON"). Rather, "[t]he existence of a right of
access to public property and the standard by which limitations upon
such a right must be evaluated differ depending on the character of
the property at issue." Perry Educ. Ass’n v. Perry Local Educators
Ass’n, 460 U.S. 37, 44 (1983). The Supreme Court "has adopted a
forum analysis as a means of determining when the Government’s
interest in limiting the use of its property to its intended purpose out-
weighs the interest of those wishing to use the property for other pur-
poses." Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S.
788, 800 (1985). Therefore, we begin by briefly setting forth this
forum analysis and the principles applicable to the take-home flyer
forum at issue here.

                                    A.

   The Supreme Court has recognized several types of forums. The
first is the traditional public forum: "places which by long tradition
or by government fiat have been devoted to assembly and debate,"
such as streets and parks. Perry, 460 U.S. at 45. In the traditional pub-
lic forum, "the rights of the State to limit expressive activity are

contentions and affirm the judgment of the district court with respect to
both. As to the other forums, the record establishes, and the district court
found, that CEF enjoys equal access to them under the new policy, thus
mooting the need for permanent injunctive relief with respect to the other
forums. Moreover, we deny CEF’s motion to supplement the record on
this question with materials not before the district court. With respect to
the nominal damages claim, the district court did not deny nominal dam-
ages because of mootness, as CEF contends on appeal, but rather because
it found that MCPS was entitled to sovereign immunity. See CEF II, 368
F. Supp. 2d at 421-22. CEF does not challenge that holding on appeal
and so has abandoned any objection to it. See Fed. R. App. P. 28(a)(9);
Williams v. Giant Food, Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).
8             CHILD EVANGELISM v. MONTGOMERY COUNTY
sharply circumscribed"; the state may only enact content-neutral
"time, place, and manner" restrictions or content-based rules that are
"necessary to serve a compelling state interest" and "narrowly drawn
to achieve that end." Id.

   A second type of forum — the nonpublic forum — consists of
"[p]ublic property which is not by tradition or designation a forum for
public communication." Id. at 46. To maintain a nonpublic forum, the
government must employ "selective access" policies, whereby forum
participation is governed by "individual, non-ministerial judgments."
Ark. Educ. Television Comm’n v. Forbes, 523 U.S. 666, 680 (1998);
see also Cornelius, 473 U.S. at 804. The government may be more
restrictive in its regulation of speech in a nonpublic forum than in a
traditional public one. In addition to the ability to enact content-
neutral time, place, and manner restrictions, the government may also
"reserve the [nonpublic] forum for its intended purposes, communica-
tive or otherwise, as long as the regulation on speech is reasonable
and not an effort to suppress expression merely because public offi-
cials oppose the speaker’s view." Perry, 460 U.S. at 46.2

   A third category lies in between, and is a hybrid of, the other two
forums. This type of forum is "created by government designation of
a place or channel of communication for use by the public at large for
assembly and speech, for use by certain speakers, or for the discus-
sion of certain subjects." Cornelius, 473 U.S. at 802. It may be of
either "a limited or unlimited character." ISKCON, 505 U.S. at 678.
The government cannot create such a forum "by inaction or by per-
mitting limited discourse, but only by intentionally opening a nontra-
ditional forum for public discourse." Cornelius, 473 U.S. at 802. The
Supreme Court has sometimes referred to these intermediate forums
as "designated public" forums, see, e.g., United States v. Am. Library
Ass’n, Inc., 539 U.S. 194, 206 (2003); Forbes, 523 U.S. at 677-79;
    2
    Of course, when the government alone speaks, it need not remain neu-
tral as to its viewpoint. See Rosenberger v. Rector & Visitors of Univ. of
Va., 515 U.S. 819, 833 (1995) ("When the University determines the
content of the education it provides, it is the University speaking, and we
have permitted the government to regulate the content of what is or is not
expressed when it is the speaker or when it enlists private entities to con-
vey its own message.").
               CHILD EVANGELISM v. MONTGOMERY COUNTY                        9
Lamb’s Chapel v. Center Moriches Union Free Sch. Dist., 508 U.S.
384, 392 (1993); ISKCON, 505 U.S. at 678, but at other times the
Court has used the phrase "limited public" forum to describe this cate-
gory, see, e.g., Am. Library Ass’n, 539 U.S. at 206; Good News Club,
533 U.S. at 105-06; Santa Fe Indep. Sch. Dist. v. Doe, 530 U.S. 290,
303-04 (2000); Rosenberger v. Rector & Visitors of Univ. of Va., 515
U.S. 819, 829 (1995); Cornelius, 473 U.S. at 804, 811; Perry, 460
U.S. at 47-48; Widmar v. Vincent, 454 U.S. 263, 272 (1981); Heffron
v. Int’l Soc’y for Krishna Consciousness, Inc., 452 U.S. 640, 655
(1981).

   Although the Court has never squarely addressed the difference
between a designated public forum and a limited public forum, its
most recent opinions suggest that there indeed is a distinction. In a
limited public forum, the government creates a channel for a specific
or limited type of expression where one did not previously exist. In
such a forum, "the State may be justified in reserving [its forum] for
certain groups or for the discussion of certain topics," subject only to
the limitation that its actions must be viewpoint neutral and reason-
able. Good News Club, 533 U.S. at 106-07 (quoting Rosenberger, 515
U.S. at 829) (internal quotation marks omitted) (alteration in original).
In a designated public forum, by contrast, the government makes pub-
lic property (that would not otherwise qualify as a traditional public
forum) generally accessible to all speakers. In such a forum, regula-
tions on speech are "subject to the same limitations as that governing
a traditional public forum" — namely, strict scrutiny. ISKCON, 505
U.S. at 678-79.3
  3
    Given these recent precedents, many of our sister circuits have held
that a limited public forum, a forum opened only to certain speakers or
for discussion of certain subjects, is in fact a subset of the larger category
of designated public forums specifically opened by the government for
use by all speakers. See, e.g., Bowman v. White, 444 F.3d 967, 976 (8th
Cir. 2006); Make the Road by Walking, Inc. v. Turner, 378 F.3d 133, 143
(2d Cir. 2004); Donovan v. Punxsutawney Area Sch. Bd., 336 F.3d 211,
225 (3d Cir. 2003); Chiu v. Plano Indep. Sch. Dist., 260 F.3d 330, 346
n.12 (5th Cir. 2001); Hopper v. City of Pasco, 241 F.3d 1067, 1074 (9th
Cir. 2001); Chabad-Lubavitch of Ga. v. Miller, 5 F.3d 1383, 1391 n.13
(11th Cir. 1993) (implying, but not holding, that limited public forums
are a subset of designated public forums). But see Ridley v. Mass. Bay
Transp. Auth., 390 F.3d 65, 76 n.4 (1st Cir. 2004) (equating limited pub-
lic forum with nonpublic forum); Summum v. City of Ogden, 297 F.3d
995, 1002 n.4 (10th Cir. 2002) (treating limited public forums as a spe-
cies of nonpublic forums).
10            CHILD EVANGELISM v. MONTGOMERY COUNTY
   To recapitulate, in a traditional public forum the government may
only establish content-neutral "time, place, and manner" restrictions
or content-based rules that are "necessary to achieve a compelling
state interest" and are "narrowly drawn to achieve that interest."
Perry, 460 U.S. at 45. A designated public forum is "subject to the
same limitations as that governing a traditional public forum." ISK-
CON, 505 U.S. at 678. In a limited public forum, however, the gov-
ernment may restrict access to "certain groups" or to "discussion of
certain topics," subject to two limitations: the government restrictions
must be both reasonable and viewpoint neutral. Good News Club, 533
U.S. at 106-07. Finally, in a nonpublic forum the government may
employ a "selective access" policy in which "individual non-
ministerial judgments" govern forum participation, again subject to
the same two limitations: the policy must be reasonable and viewpoint
neutral. Forbes, 523 U.S. at 680; see also Perry, 460 U.S. at 46.

   Thus, while the Constitution imposes more severe restrictions on
government regulation of private speech in a traditional public forum
or a designated public forum than in a limited public forum or a non-
public forum, even in the last two categories, government restrictions
on private speech must be both reasonable and viewpoint neutral.

                                   B.

   The district court held that the take-home flyer forum was "a non-
public forum subject only to a test of reasonableness" and that
MCPS’s new policy reasonably limited access to this forum to groups
whose announcements "relate[ ] to themes of traditional educational
relevance." CEF II, 368 F. Supp. 2d at 431.

   CEF vehemently contends that the court erred in characterizing the
flyer forum as a nonpublic forum. As the Supreme Court opined in
response to a similar contention in Lamb’s Chapel, 508 U.S. at 391,
there is "considerable force" to this argument. Although the MCPS
policy states that it intends to create a "nonpublic forum," it is what
the government does, and "the nature of the governmental property
and its compatibility with expressive activity," rather than self-serving
statements, that a court examines in determining the nature of a
forum. Cornelius, 473 U.S. at 802. MCPS created the new policy and
has used the flyer forum to provide a method to facilitate, without dis-
              CHILD EVANGELISM v. MONTGOMERY COUNTY                      11
ruption, communication of "informational material or announce-
ments" from certain governmental speakers and community groups to
parents of elementary school children. Thus, the take-home flyer
forum would seem to be a limited public forum, i.e., a "public forum
. . . created by government designation of a place or channel of com-
munication . . . for use by certain speakers, or for the discussion of
certain topics." Cornelius, 473 U.S. at 802; see also Good News Club,
533 U.S. at 106.

   However, like the Supreme Court in Lamb’s Chapel, 508 U.S. at
391-92, we "need not rule on this issue." This is so because, even if
the district court accurately characterized the flyer forum as nonpublic
and the record supported its finding that MCPS reasonably limited the
forum to groups whose announcements involve "themes of traditional
educational relevance,"4 CEF II, 368 F. Supp. 2d at 431, the district
court clearly erred in another — and determinative — respect in its
forum analysis. The district court held that as a nonpublic forum, the
take-home flyer forum was "subject only to the test of reasonable-
ness." CEF II, 368 F. Supp. 2d at 430. Actually, as MCPS expressly
concedes, even in a nonpublic forum, government regulation must be
not only reasonable but also viewpoint neutral.

   The district court relied on Perry and Cornelius in concluding that
the policy need only be reasonable. However, rather than "emphasiz-
[ing] that the standard for exclusion from the nonpublic forum was
merely that of reasonableness," as the district court believed, CEF II,
368 F. Supp. 2d at 428, those cases make clear that viewpoint neutral-
ity is required even in a nonpublic forum. See Cornelius, 473 U.S. at
806 ("Control over access to a nonpublic forum can be based on sub-
ject matter and speaker identity so long as the distinctions drawn are
  4
    We question the basis for this finding. Nothing in the record estab-
lishes that "traditional educational relevance" is a criterion for admission
to the forum. Moreover, many groups not granted access by the policy
would seem to have as much "educational relevance" as at least two of
the five groups specifically listed in the policy (day care providers and
sports leagues). Finally, the district court’s finding ignores the endorse-
ment mechanism in the MCPS policy, which permits any of the listed
groups to endorse or sponsor the flyer of any other group, regardless of
"educational relevance."
12            CHILD EVANGELISM v. MONTGOMERY COUNTY
reasonable in light of the purposes served by the forum and are view-
point neutral." (emphasis added)); Perry, 460 U.S. at 46 (holding that
in a nonpublic forum "the regulation on speech [must be] reasonable
and not an effort to suppress expression merely because public offi-
cials oppose the speaker’s view" (emphasis added)); see also Nat’l
Endowment for the Arts v. Finley, 524 U.S. 569, 615 n.10 (1998)
(Souter, J., dissenting) ("Like this case, Rosenberger involved view-
point discrimination, and we have made it clear that such discrimina-
tion is impermissible in all forums, even nonpublic ones . . . ."
(emphasis added)).

   Moreover, viewpoint neutrality requires not just that a government
refrain from explicit viewpoint discrimination, but also that it provide
adequate safeguards to protect against the improper exclusion of
viewpoints. See Bd. of Regents v. Southworth, 529 U.S. 217, 235
(2000) (directing remand as to one portion of a forum access policy
(the student referendum for funding) because it was "unclear . . . what
protection, if any, there is for viewpoint neutrality"); Santa Fe Indep.
Sch. Dist., 530 U.S. at 304-05 (holding that "[l]ike the student refer-
endum for funding in Southworth" the student election system at issue
provided "insufficient safeguards [for] diverse student speech"); see
also Forsyth County v. Nationalist Movement, 505 U.S. 123, 133 n.10
(1992); Lewis v. Wilson, 253 F.3d 1077, 1080 (8th Cir. 2001).5

   With these principles in mind, we turn to the central question in
this case — does MCPS’s policy regulating access to the take-home
flyer forum protect against viewpoint discrimination?
  5
    MCPS ignores all of these authorities, except Southworth, and incor-
rectly asserts that the Supreme Court’s directive in Southworth is "dicta."
Brief of Appellee at 39. The Supreme Court would not have had to
remand in Southworth if it did not regard "protection . . . for viewpoint
neutrality" as a constitutional requirement; thus its Southworth directive
was hardly dicta. Moreover, contrary to MCPS’s further representation
that the viewpoint neutrality of the Southworth policy was never resolved
on remand, actually the Seventh Circuit did resolve this question. See
Southworth v. Bd. of Regents, 307 F.3d 566 (7th Cir. 2002). The court
upheld most of the challenged policy as sufficiently limiting discretion
but invalidated one portion of the policy because it granted decision
makers unbridled discretion and so permitted viewpoint discrimination.
Id. at 592.
             CHILD EVANGELISM v. MONTGOMERY COUNTY                  13
                                 III.

  In support of its contention that the MCPS policy is not viewpoint
neutral, CEF offers two arguments. The first is unconvincing, but the
second has merit.

                                  A.

   Initially, pointing to its continued exclusion from the take-home
flyer forum despite the access afforded to other assertedly similar
groups, CEF contends that nothing has really changed since the time
of the prior appeal. At the time of that first appeal, MCPS concededly
engaged in viewpoint discrimination, thereby violating CEF’s free
speech rights, when it excluded CEF from the forum. CEF now
argues that its present exclusion from the forum necessarily means
that MCPS must still be engaged in viewpoint discrimination.

    The basic difficulty with this argument is that circumstances have
changed since the time of the prior appeal. At that time, MCPS had
no discernible policy governing access to the take-home flyer forum.
See CEF I, 373 F.3d at 592. At that time, MCPS admitted that it
refused to distribute CEF’s flyers because of the group’s evangelical
proselytizing mission. And, at that time, MCPS even acknowledged
that its exclusion of the Good News Club flyers constituted viewpoint
discrimination violating CEF’s free speech rights. Id. at 594. In the
prior appeal, MCPS simply argued that the Establishment Clause jus-
tified this viewpoint discrimination — an argument that we rejected.
Id. at 594-602. The present appeal arises in a very different context.
MCPS has now instituted a written policy regulating access to the
flyer forum. MCPS acknowledges that it will not endorse CEF or
another religious group but represents that if a listed organization
sponsors or endorses flyers from any religious group, then it will dis-
tribute those flyers via the take-home forum; MCPS contends that this
commitment demonstrates that it no longer engages in viewpoint dis-
crimination.

   Nevertheless, CEF maintains that precedent requires that we hold
that the policy permits viewpoint discrimination because
14            CHILD EVANGELISM v. MONTGOMERY COUNTY
     the Supreme Court employs an objective, direct analysis to
     determine whether a religious speaker has been unconstitu-
     tionally excluded. In Lamb’s Chapel, Rosenberger, and
     Good News Club, the Supreme Court simply examined
     whether any other group permitted access to the forum was
     similar to the religious group or addressed a similar topic.
     A match triggered access for the religious group.

Reply Brief at 19. We are not persuaded that precedent requires such
a conclusion.

   In Lamb’s Chapel, Rosenberger, and Good News Club, the
Supreme Court did not rely solely on an "objective" comparison of
included and excluded groups in determining whether a governmental
forum access policy was viewpoint neutral. The history of the forum
and a comparison of the characteristics of the included and excluded
groups were, of course, relevant to the Court in these cases, but they
were not determinative. Rather, in each case the Court found that the
challenged governmental policies violated the First Amendment’s
Free Speech Clause because the policies permitted viewpoint discrim-
ination.

   Thus, if MCPS established an access policy that was reasonable
and eliminated viewpoint discrimination, we would hold that it did
not violate CEF’s free speech rights whether or not CEF thereby
gained admission to the take-home flyer forum. It is entirely proper
for a governmental entity to attempt to conform its policies to the
demands of the First Amendment. Even when litigation prompts the
change, if a revised policy passes constitutional muster, a court will
not penalize the government for transgressions under an earlier pol-
icy. See, e.g., DiLoreto v. Downey Unified Sch. Dist. Bd. of Educ.,
196 F.3d 958, 970 (9th Cir. 1999).

  But to withstand constitutional scrutiny under the Free Speech
Clause, the government’s access policy also must provide safeguards
sufficient to ensure viewpoint neutrality. That is the rub in this case.

                                  B.

  CEF contends that the new policy does not provide such safeguards
because it gives MCPS unfettered discretion to deny access to the
              CHILD EVANGELISM v. MONTGOMERY COUNTY                   15
take-home flyer forum for any reason at all — including viewpoint
discrimination. We find this argument compelling.

   The Supreme Court has long held that the government violates the
First Amendment when it gives a public official unbounded discretion
to decide which speakers may access a traditional public forum. See,
e.g., Forsyth County, 505 U.S. at 129-33; City of Lakewood v. Plain
Dealer Pub. Co., 486 U.S. 750, 769-72 (1988); Shuttlesworth v. City
of Birmingham, 394 U.S. 147, 150-51 (1969). Such unbridled discre-
tion threatens two specific harms in the First Amendment context.
First, its existence, "coupled with the power of prior restraint, intimi-
dates parties into censoring their own speech, even if the discretion
and power are never actually abused." Lakewood, 486 U.S. at 757.
Second, "the absence of express standards" renders it difficult to dif-
ferentiate between a legitimate denial of access and an "illegitimate
abuse of censorial power." Id. at 758.

   The danger of such boundless discretion, therefore, is that the gov-
ernment may succeed in unconstitutionally suppressing particular pro-
tected speech by hiding the suppression from public scrutiny. As the
Supreme Court has explained, "[a] government regulation that allows
arbitrary application . . . has the potential for becoming a means of
suppressing a particular point of view." Forsyth County, 505 U.S. at
130 (internal quotation marks omitted); see also Se. Promotions, Ltd.
v. Conrad, 420 U.S. 546, 553 (1975) ("[T]he danger of censorship
and of abridgment of our precious First Amendment freedoms is too
great where officials have unbridled discretion over a forum’s use.").

   Although the Supreme Court has not yet had occasion to apply the
unbridled discretion doctrine outside the context of a traditional pub-
lic forum, the dangers posed by unbridled discretion — particularly
the ability to hide unconstitutional viewpoint discrimination — are
just as present in other forums. Thus, there is broad agreement that,
even in limited public and nonpublic forums, investing governmental
officials with boundless discretion over access to the forum violates
the First Amendment. See, e.g., Atlanta Journal & Constitution v.
City of Atlanta Dep’t of Aviation, 322 F.3d 1298, 1306-07, 1310-11
(11th Cir. 2003); DeBoer v. Village of Oak Park, 267 F.3d 558, 572-
74 (7th Cir. 2001); Lewis v. Wilson, 253 F.3d 1077, 1079-80 (8th Cir.
2001); Summum v. Callaghan, 130 F.3d 906, 919-20 (10th Cir. 1997);
16            CHILD EVANGELISM v. MONTGOMERY COUNTY
Sentinel Commc’ns Co. v. Watts, 936 F.2d 1189, 1200 n.11 (11th Cir.
1991). See also Southworth v. Bd. of Regents, 307 F.3d 566, 575-80
(7th Cir. 2002) (holding that unbridled discretion inquiry is a compo-
nent of viewpoint discrimination analysis, which applies in all
forums).

   This does not mean that the unbridled discretion analysis is pre-
cisely the same when a limited public or nonpublic forum, rather than
a traditional public forum, is involved. The unbridled discretion
inquiry is "not [a] static inquir[y], impervious to context"; rather, a
court will review a grant of discretion "in light of the characteristic
nature and function of that forum." Ridley v. Mass. Bay Transp. Auth.,
390 F.3d 65, 94-95 (1st Cir. 2004). "[T]hat discretionary access is a
defining characteristic of the nonpublic forum suggests that more offi-
cial discretion is permissible in a nonpublic forum than would be
acceptable in a public forum," but even so, this does not "insulate"
restrictions on nonpublic or limited public forums "from an unbridled
discretion challenge." Griffin v. Sec’y of Veterans Affairs, 288 F.3d
1309, 1324 (Fed. Cir. 2002). For this reason, even in cases involving
nonpublic or limited public forums, a policy (like the one at issue
here) that permits officials to deny access for any reason, or that does
not provide sufficient criteria to prevent viewpoint discrimination,
generally will not survive constitutional scrutiny. See, e.g., Atlanta
Journal & Constitution, 322 F.3d at 1311; Southworth, 307 F.3d at
592; Lewis, 253 F.3d at 1080; Summum, 130 F.3d at 920; Sentinel,
936 F.2d at 1199-1200.6

  MCPS does not argue to the contrary. It does not assert that the
unbridled discretion doctrine is for some reason inapplicable here.
Nor does it argue that limitations on official discretion are unneces-
  6
   Indeed, we have found only one instance in which a sister circuit has
upheld a broad grant of discretion in a nonpublic forum (the National
Cemetery); that was because the court specifically concluded that the
"government’s own expressive purposes" could not "be accomplished
without vesting a significant amount of discretion" in government offi-
cials. Griffin, 288 F.3d at 1325. MCPS does not contend that it needs
unbridled discretion to determine which private speakers will be permit-
ted access to accomplish its own expressive purposes, and the record pro-
vides no basis for such a holding.
              CHILD EVANGELISM v. MONTGOMERY COUNTY                    17
sary to safeguard against viewpoint discrimination. What MCPS does
instead is somewhat mystifyingly contend that its policy "involves the
complete absence of discretion" and that "now unlike before, MCPS
does not include or exclude flyers based on its assessment of the view-
points they express." Brief of Appellee at 30 (emphasis in original).
Although MCPS iterates and reiterates these sentiments throughout its
brief, see, e.g., id. at 3, 12, 21, 22, 31, 33, and 37, the record offers
scant support for them.

   Indeed, the plain language of the policy belies these claims. The
policy expressly provides MCPS with virtually unlimited discretion to
control access to the flyer forum. First, as noted above, the policy
endows MCPS with discretion to approve all flyers. The policy pro-
vides that MCPS "may approve . . . for distribution" flyers "from" or
"sponsored or endorsed by" five groups of "listed organizations."
Moreover, the policy imposes no guidelines as to how MCPS should
exercise this unlimited discretion. This unbridled discretion requires
that we sustain CEF’s challenge to the policy.7

   Moreover, even if the new policy required MCPS to approve any
flyer that received endorsement, the policy would not withstand con-
stitutional scrutiny. This is so because the policy also provides MCPS
with unlimited power to withdraw approval of any flyer that it deter-
mines somehow "undermine[s] the intent of the policy." The only
stated, or discernible, "intent of the policy" is to establish a forum for
communications from various community groups and governmental
agencies to parents without disrupting the educational environment.
Limiting MCPS’s power to withdraw approval of those flyers that it
determines "undermine" this broad "intent" actually provides no limi-
tation at all, i.e., no meaningful restraint on MCPS’s discretion to
  7
   Surprisingly, the parties seem to read the policy to require MCPS to
approve any flyer that receives endorsement. But this is not what the pol-
icy says — it explicitly states that MCPS "may approve" a flyer (empha-
sis added). And a regulation implementing the policy amplifies that a
request for MCPS approval must be made in writing fifteen days in
advance of any distribution and must be accompanied by a copy of the
proposed flyer. Two weeks advance notification of this sort would seem
unnecessary if MCPS were compelled to approve distribution of an
endorsed flyer.
18            CHILD EVANGELISM v. MONTGOMERY COUNTY
withdraw approval of a flyer for any reason it chooses, including
viewpoint discrimination. Thus, even without approval authority,
MCPS’s broad withdrawal authority permits it the unbridled discre-
tion to trump the decisions of any endorsing organization for any rea-
son whatsoever.8

   Put simply, notwithstanding the vehemence of MCPS’s protesta-
tions, nothing in the policy prohibits viewpoint discrimination,
requires viewpoint neutrality, or prevents exclusion of flyers based on
MCPS’s assessment of the viewpoint expressed in a flyer. Compare
Southworth, 307 F.3d at 587-88 (upholding regulations that "express-
[ly] . . . prohibit[ ] viewpoint discrimination" and that require officials
to "abide by the principle of viewpoint neutrality"). We recognize that
the district court seemed to believe that MCPS limited the subject
matter of the flyer forum to "themes of traditional educational rele-
vance," CEF II, 368 F.Supp. at 431. But nothing in the policy itself
or the record in this case supports such a finding. See supra note 4.
Similarly, the district court believed that MCPS "no longer opposes
CEF’s flyers on the basis of their religious content." Id. at 430. Even
if the undisputed evidence supported this finding, and CEF maintains
that it does not, nothing in the policy obliges MCPS to adhere to such
a limitation in the future.

   MCPS’s failure to appreciate the absolute discretion it reserves to
itself in its policy may be the reason it mistakenly relies on our recent
decision in ACLU v. Mote, 423 F.3d 438 (4th Cir. 2005). In Mote we
upheld a university policy that permitted only members of the univer-
sity community or groups they sponsored to distribute literature in
certain areas of the campus. The critical difference between Mote and
the case at hand is that in Mote the university did not reserve to itself
  8
    We note that the policy also permits MCPS to withdraw approval of
a flyer that "could reasonably be predicted to cause substantial disruption
of, or a material interference with, school activities." As CEF concedes,
this alternative ground for withdrawal does provide an administrable
standard guiding MCPS’s discretion, and thus accords with the First
Amendment. A policy providing forum access only to reasonably chosen
viewpoint neutral speakers and limiting MCPS’s withdrawal power to
flyers that "could reasonably be predicted to cause substantial disrup-
tion," etc., might well withstand constitutional scrutiny.
              CHILD EVANGELISM v. MONTGOMERY COUNTY                     19
discretion to deny access for any reason it chose. Rather, in Mote,
"[l]ack of available space [wa]s the only acceptable reason" for the
university to deny access. Id. at 442 (emphasis added). Thus, in sharp
contrast to the approval and withdrawal powers in the MCPS policy
at issue here, the policy challenged in Mote permitted the government
no discretion to deny access to certain designated groups or to those
they sponsored because of viewpoint. For this reason, Mote provides
no support for MCPS’s defense of the absolute discretion it reserves
to itself in the policy at issue here.9

   In sum, we hold that the nature and function of the take-home flyer
forum cannot justify the unbounded discretion retained by MCPS to
determine access to it. The flyer forum is designed to facilitate com-
munications from various groups to parents while retaining "a learn-
ing environment free from disruption." The record reveals that even
after institution of the new policy the flyer forum has functioned to
provide information to parents from a very wide number and variety
  9
    The only viewpoint discrimination challenge in Mote was to the uni-
versity’s decision on a single occasion to make an exception to the policy
and permit (not deny) access to a nondesignated group — a challenge we
rejected. See Mote, 423 F.3d at 445. CEF makes no equivalent challenge
here. We recognize that because the Mote policy contained an endorse-
ment mechanism, which we upheld, it would seem to bear on the legiti-
macy of the endorsement mechanism in the MCPS policy. But given our
holding that the policy at issue here impermissibly reserves to MCPS the
unbridled discretion to approve or withdraw approval of flyers, we do not
consider the constitutionality of the endorsement mechanism absent these
grants of unbridled discretion. We note that in Mote we similarly had no
occasion to determine whether the endorsement mechanism itself vio-
lated the First Amendment by providing unbridled discretion to members
of the university community. Moreover, the Mote mechanism differed
markedly from MCPS’s. For example, the Mote endorsement mechanism
did not apply to the most trafficked areas of the campus and, in fact, the
university imposed no restrictions on speaking or distributing literature
in those areas (other than a pre-registration requirement). See id. at 442,
445. Thus, the Mote policy was not "a total ban of speech by the general
public" but "merely a time, place and manner restriction." Id. at 445.
Here, of course, MCPS provides no way for an outside speaker to access
the flyer forum without endorsement (either by MCPS or some other
group).
20            CHILD EVANGELISM v. MONTGOMERY COUNTY
of groups. Permitting MCPS unbridled discretion to deny access to
the oft-used forum — for any reason at all, including antipathy to a
particular viewpoint — does not ensure the requisite viewpoint neu-
trality. But MCPS’s interests in avoiding "disruption" certainly do
justify it in imposing, if it chooses, some restrictions on access to the
flyer forum. MCPS could restrict the number or content of messages
in the forum, if done in a viewpoint neutral and reasonable manner.
MCPS also could enact a policy truly reserving the forum for commu-
nications by certain categories of speakers, provided, again, that those
categories were viewpoint neutral and reasonable. MCPS could also
reserve the flyer forum solely for government messages, eliminating
private speech altogether.

   What MCPS cannot do is what it has done here: assertedly limit
access to certain purportedly neutral speakers but actually reserve to
itself unbridled discretion to permit or deny access to any speaker for
any reason it chooses. This policy utterly fails to provide adequate
protection for viewpoint neutrality. See Southworth, 529 U.S. at 235.
Because the policy offers no protection against the discriminatory
exercise of MCPS’s discretion, it creates too great a risk of viewpoint
discrimination to survive constitutional scrutiny. We must therefore
reverse the judgment of the district court with respect to the take-
home flyer forum.

                                  IV.

   Our holding that the MCPS policy violates the First Amendment
implicates three orders of the district court: (1) denial of CEF’s
motion for summary judgment; (2) denial of CEF’s request for a per-
manent (or, in the alternative, preliminary) injunction; and (3) grant
of MCPS’s motion to dismiss. For the reasons stated within, we
reverse each of these orders to the extent that it concerns the take-
home flyer forum, and remand the case for further proceedings con-
sistent with this opinion.

                             AFFIRMED IN PART AND REVERSED
                                     AND REMANDED IN PART